 1                                                                   The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9
                                          AT SEATTLE
10
     UNILOC 2017 LLC,
11
                                  Plaintiff,             Case No. 2:18-cv-01728-BJR
12                                                       Case No. 2:18-cv-01730-BJR
            v.
13                                                       ORDER GRANTING STIPULATED
     HTC AMERICA, INC.                                   MOTION TO MODIFY CERTAIN
14                                                       INITIAL MARKMAN DEADLINES
                                  Defendant.
15

16                                                ORDER

17
            This matter came before the Court on the parties’ Stipulated Motion to Modify Certain Initial
18
     Markman Deadlines. After careful consideration, the Motion is GRANTED and the Standing Orders
19
     for Civil Cases Setting Trial Date, Related Dates, and Court Procedures in the above-captioned cases
20
     are modified as follows:
21

22      1. -1728 Case Standing Order (Dkt. #32)
23

24                        EVENT                          PREVIOUS DEADLINE       PROPOSED DEADLINE
25                                                       5/31/2019               8/5/2019
      Reports from expert witnesses regarding
26    Markman issues due

      Rebuttal expert reports regarding Markman          6/20/2019               8/26/2019
27
      issues due
28
      ORDER                                          1
 1

 2      2. -1730 Case Standing Order (Dkt. #33)

 3

 4                         EVENT                      PREVIOUS DEADLINE      PROPOSED DEADLINE
 5    Reports from expert witnesses regarding         6/3/2019               8/5/2019
      Markman issues due
 6
      Rebuttal expert reports regarding Markman       6/21/2019              8/26/2019
 7    issues due
 8

 9          It is so ordered.
10
     Dated this 31st day of May, 2019.
11

12

13
                                                      A
                                                      Barbara Jacobs Rothstein
                                                      U.S. District Court Judge
14

15

16 Presented by:

17 VINSON & ELKINS LLP

18 /s/ Fred I. Williams

19 Fred I. Williams (pro hac vice)
   fwilliams@velaw.com
20 Mario A. Apreotesi (pro hac vice)
   mapreotesi@velaw.com
21 VINSON & ELKINS LLP
   2801 Via Fortuna, Suite 100
22 Austin, TX 78746-7568

23 512.542.8400 telephone
   512.542.8610 facsimile
24
   Todd E. Landis (pro hac vice)
25 tlandis@velaw.com
   VINSON & ELKINS LLP
26 2001 Ross Avenue, Suite 3700
27 Dallas, TX 75201
   214.220.7700 telephone
28
      ORDER                                       2
 1 214.220.7716 facsimile

 2 YARMUTH LLP

 3
     Molly A. Terwilliger, WSBA No. 28449
 4   mterwilliger@yarmuth.com
     YARMUTH LLP
 5   1420 Fifth Avenue, Suite 1400
     Seattle, WA 98101
 6   206.516.3800 telephone
 7   206.516.3888 facsimile

 8 Attorneys for Defendant HTC America, Inc.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     ORDER                                     3
